DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/892,099 filled on 08/29/2022.
Claims 1-20 are presented for examination. 

Election/Restrictions
 Applicant's election with traverse of Group I, Claims 1-10, in the reply filed on 08/29/2022 is acknowledged. 
Applicant’s election with traverse of Group I in the reply filed on 08/29/2022 is acknowledged. The applicant’s representative stated in the remarks filed on 08/29/2022 that the traversal is on the ground(s) that there would not be a serious burden on the examiner if a restriction requirement is not required.  The applicant’s representative further stated that Group I, II and III are clearly related and include overlapping claimed subject matter. These are not found persuasive because the summary of the invention discloses different embodiments maps to  different independent claims and the restriction is made based on  combination and sub combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the inventions are claimed in Group I, II and III, all have materially different mode of operation. Group I is directed to computing system has utility by itself, i.e., with a computing system to track movement of user and issue command based on the tracked movement. Group II is directed to robotic surrogate and has a utility by itself with the feature of a head having a pan and tilt mount mechanism. Similarly, Group III is directed to LED lighting array comprising expressive lighting has a utility by itself. Furthermore, the specification of the instant application, filed on 09/14/2020, cites different embodiments corresponding to the claimed inventions. Therefore, it is a serious burden for an Examiner to search for different embodiments if the restriction is not made. 
The requirement is still deemed proper and is therefore made FINAL.

Drawing/Specification Objections
The drawings, Figs. 2-3 and 5-16 are objected to because it appears the drawings may have been submitted in color thus making it difficult to read.  The drawings, Figs. 2-3, 5-16 should apparently have sufficient quality, not to be blurry and small font of numeric numbers. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagendran et al. (US 2016/0046023, this reference is corresponding to the US Patent US 9,987,749 which is filed on 05/24/2022 with IDS) (hereinafter Nagendran).

Claim 1. Nagendran teaches a computing system (see Abstract teaches “a system for controlling a humanoid robot from a remote location), comprising:
at least one robotic surrogate (See Para. [0008], [0036], [0068], [0070], discloses “humanoid robot that functions as a user’s surrogate [construed as robotic surrogate as claimed]); and
at least one computing device (See Fig. 3B, Para. [0042], discloses “a computing device 71”) communicatively coupled to the at least one robotic surrogate (See Para. [0042], Fig. 3B, discloses “A slave controller 82 of the robot [construed as one robotic surrogate] is in communication with the master controller of computing device 71 via a network layer 90”, same as claimed), the at least one computing device configured to:
track one or more movements of a user via one or more sensors (See Para. [0055], discloses “The computing device controls humanoid robot based upon the sensed positions and movements of the user”, which constitutes the claimed feature, and/or see Para. [0056], “a sensing device 34 detects the position and orientation of a user, and head tracking device and/or sensor track user's head movement”); and 
issue One or more commands based on the tracked movements to the at least one robotic surrogate via at least one network (See at least Abstract, disclose “The computing device includes a master controller to transmit instructions to humanoid robot to control motion of the humanoid robot”, and/or Para. [0042],discloses  “A slave controller 82 of the robot [construed as claimed at least one robotic surrogate], in communication with master controller of the computing device 71, receives instruction [i.e., command] from the master via a network layer 90”, and Para. [0055], “The computing device includes one or more processors and memory for storing machine-readable instructions that, upon execution by the one or more processors, provide a plurality of outputs to the humanoid robot for controlling the at least one humanoid robot based upon the movements of the user”). 

Claim 2. The teaching of Nagendran teaches the computing system of claim 1, wherein the at least one robotic surrogate comprises one or more elements including:
a head (See Nagendran, Fig. 8B, Para. [0030], Par. [0037], discloses “a humanoid robot as a surrogate includes a head”) ;
two arms (See Nagendran, Fig. 8B, Para. [0037], discloses “a humanoid robot as a surrogate includes two arms”);
a torso (See Nagendran, Para. [0037], discloses “Humanoid robots include a torso”); and
a drive system comprising of one or more drive wheels (See Nagendran, Para. [0037], discloses “Humanoid robots include wheeled legs”).

Claim 3. The teaching of Nagendran teaches the computing system of claim 2, wherein at least one or more of the one or more elements move in response to the one or more commands issued by the at least one computing device (See Nagendran, Para. [0044], Fig. 3B, discloses “computing device 71 includes a master controller which transmits instructions to the slave controller of the humanoid robot to effect a desired degree of rotation of a joint”, and see Claims 47-48, “controlling arm motion and head motion of the humanoid robot”).

Claim 6. The teaching of Nagendran teaches the computing system of claim 1, wherein the one or more sensors include one or more handheld controllers (See Nagendran, Para. [0056], discloses “sensing device can be a joystick-based controller, a hand controlled magnetic tracking device, a motion sensing device, an image-based motion recognition device (such as a standard web camera), a depth-based motion recognition device (such as a laser scanner or the Microsoft KINECT®), or an infrared (IR) motion sensing device (such as the head tracking device TrackIR from NaturalPoint)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagendran et al. (US 2016/0046023, this reference is corresponding to the US Patent US 9,987,749 which is filed on 05/24/2022 with IDS) (hereinafter Nagendran) in view of Buehler et al. (US 2013/0345870) (hereinafter Buehler). 

Claim 4. The teaching of Nagendran teaches the computing system of claim 1, but he does not explicitly spell out wherein the at least one robotic surrogate includes a display, wherein the display is configured to display a video captured by a camera of the at least one computing device.
	However, Buehler teaches, wherein the at least one robotic surrogate includes a display, wherein the display is configured to display a video captured by a camera of the at least one computing device (See Fig. 1A, Para. [0036],  discloses “robot 100 include a display 108 and camera 111”, and/or see Para. [0026], [0048], discloses “The robot includes at least one camera for capturing images or video for displaying on the screen or monitor integrated with the robot”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagendran with the teaching of Buehler to incorporate the claimed feature in order to monitor surrounding and render video on the display for an user’s attention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagendran et al. (US 2016/0046023, this reference is corresponding to the US Patent US 9,987,749 which is filed on 05/24/2022 with IDS) (hereinafter Nagendran) in view of Buehler et al. (US 2013/0345870) (hereinafter Buehler) and further in view of Deyle et al. (US 2017/0225336) (hereinafter Deyle). 

Claim 5. The teaching of Nagendran as modified by the teaching of Buehler teaches the computing system of claim 4, wherein the display is a touchscreen (See Para. [0034], discloses “the robot may be integrated a touch screen”), but Buehler does not explicitly spell out wherein the display in Fig. 1A is a touch screen display. 
However, Deyle teaches, wherein the display is a touch screen display (See Fig. 8, Para, [0143], [0303], discloses “touch screen display”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagendran in view of the teaching of Buehler and with the teaching of Deyle to incorporate the claimed feature in order to allow guest to check-in via the touch screen display and/or select a gesture on a touch-screen display by a user for help.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagendran et al. (US 2016/0046023, this reference is corresponding to the US Patent US 9,987,749 which is filed on 05/24/2022 with IDS) (hereinafter Nagendran) in view of Thapliya et al. (US 2017/0266812) (hereinafter Thapliya). 

Claim 7. The teaching of Nagendran teaches the computing system of claim 1, but he does not explicitly spell out, wherein the at least one robotic surrogate comprises of one or more LED lighting arrays.
However, Thapliya teaches, wherein the at least one robotic surrogate comprises of one or more LED lighting arrays (See Fig. 2, Para. [0027], disclose “a humanoid conversation robot 210 inclides a lighting device 219 is configured with plurality of LED lights arranged on the head”). The examiner notes that the prior art Thapliya teaches the claim invention explicitly citing wherein the LED light are deployed in an i.e., i.e. placed in a equal distance. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagendran with the teaching of Thapliya incorporate the feature of deploying a plurality of LEDs in array and to present different emotion with different color lights.

Claim 8. The teaching of Nagendran as modified by the teaching of Thapliya teaches the computing system of claim 7, wherein the one or more LED lighting arrays are configured to display a sequence of lights based on at least one emotion expressed by the user (See Thapliya, Para. [0061], [0046], “The lighting device 2135 is configured with plural LED lights. The lighting device 2135 changes the lighting manner according to the emotion of the user 50 recognized by the recognition unit 222”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagendran with the teaching of Thapliya to incorporate the feature in order to present different emotion with different color lights by deploying plurality of LEDs in an array.

Claim 9. The teaching of Nagendran as modified by the teaching of Thapliya teaches the computing system of claim 8, wherein the sequence of lights is pre- programmed by the use (See Thapliya, Para. [0027], “specific lighting patterns based on the control information generated in the operation control unit”, hence the sequence of lights is pre- programmed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagendran et al. (US 2016/0046023, this reference is corresponding to the US Patent US 9,987,749 which is filed on 05/24/2022 with IDS) (hereinafter Nagendran) in view of Thapliya et al. (US 2017/0266812) (hereinafter Thapliya) and further in view of Dalamont (US 2020/0368616) (hereinafter Dalamont). 

Claim 10. The teaching of Nagendran as modified by the teaching of Thapliya teaches the computing system of claim 9, wherein the one or more LED lighting arrays display animations but they do not explicitly spell out wherein display animation based on sequencing LED assignments.
However, Delamont teaches this claimed feature (see [1604], [1800]-[1801], [1813], [2364], “illuminating of each IR LED in a sequence”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagendran in view of the teaching of Thapliya and with the teaching of Delamont to incorporate the feature in order to project light in a specific sequence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuffner (US 9,902,061), discloses “Robot To Human Feedback”;
Lee et al. (US 20130158707 A1), discloses “METHODS OF ROBOT BEHAVIOR GENERATION AND ROBOTS UTILIZING THE SAME”;
Saito et al. (US 20080086236 A1), discloses “Mobile Robot And Controller For Same”;
Vu et al. (US 20070192910 A1), discloses “Companion Robot For Personal Interaction”;
Hardouin et al. (US 20160151909 A1) , discloses “RECONFIGURABLE ROBOTIC SYSTEM”;
Kawabe et al. (US 20150094851 A1), discloses “ROBOT CONTROL SYSTEM, ROBOT CONTROL METHOD AND OUTPUT CONTROL METHOD”;
Murrish et al. (US 2019/0266746), discloses “INTERACTION WITH PHYSICAL OBJECTS AS PROXY OBJECTS REPRESENTING VIRTUAL OBJECTS”;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664